Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Nakamura publication wherein it discloses a vehicle control device that performs driving operation of a host vehicle partially or entirely on a basis of a plurality of control states that are set, the vehicle control device (see Fig. 1 and ¶0016, "the degree of driving support includes, for example, a first degree, a second degree having a higher degree of control (automation rate) than the first degree, and a degree of control higher than the second degree. A third degree is included.  driving support control is executed by operating a driving support device such as ACC (Adaptive Cruise Control System)... In the driving support of the second degree and the third degree, for example, automatic driving that automatically controls both acceleration / deceleration and steering of the vehicle is executed without requiring the operation of the driving operator by the occupant in principle”) comprising: 
a preceding vehicle recognition unit configured to recognize a preceding vehicle ahead of the host vehicle and behavior of the preceding vehicle (see Figs. 1, 4 - 5, and ¶0041, "the own vehicle M is the first degree, the driving support control unit 200 provides ACC... when the driving support control unit 200 executes the ACC, the driving support control unit 200 moves forward with the own vehicle M based on the information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16.  The traveling driving force output device 500 and the braking device 510 are controlled so that the vehicle travels while keeping the distance the driving support control unit 200 performs acceleration / deceleration control (speed control) based on the inter-vehicle distance from the vehicle in front."  Emphasis added); 
a travel control unit configured to, if the preceding vehicle recognition unit recognizes that the preceding vehicle starts to travel, perform start control of the host vehicle (see Figs. 1, 6, and ¶0071, "The main switch 312 is a switch for setting the driving support to a startable state (standby state). In other words, the main switch 312 determines whether or not the switch for starting the processing (internal processing) in the preparatory stage before executing the driving support, which will be described later, or whether or not the driving support can be started. It is a switch to make it possible”); and 
a control state setting unit configured to select and set one of the control states in which burdens on a vehicle occupant are different (see Figs. 1, 4 - 6, and ¶0016, ¶0031 - ¶0032, ¶0036.  In particular, see ¶0031 - ¶0032, "The master control unit 100 switches the degree of driving support and controls the HMI 400. The master control unit 100 includes, for example, a switching control unit 110, an HMI control unit 120, an operator state determination unit 130, and an occupant condition monitoring unit 140... the switching control unit 110 manually adjusts the degree of driving support from the first degree or higher based on, for example, an operation of instructing the driving controller 80 such as the access pedal, the brake pedal, and the steering wheel to accelerate, decelerate, or steer. You may switch to the operating state”),
a vehicle occupant state recognition unit configured to recognize a contact state of a steering wheel by the vehicle occupant (see ¶0039, "operator state 
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest wherein in the start control, the travel control unit is configured to make an acceleration in a first control state set by the control state setting unit, lower than an acceleration in a second control state set by the control state setting unit, 
the burden on the vehicle occupant in the second control state being larger than that in the first control state.

Then, Kumazaki's gear shift suppression system based upon ECU travel mode is introduced to combine with Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance to cure the gaps that Nakamura has in disclosing the claimed invention.
Kumazaki’s work presents an autonomous vehicle travel mode control system where varying levels of driver attendance in performing the vehicle driving control, corresponds where drive power responsiveness (which includes, but is not limited to, acceleration, etc.) is delivered, respective to the degree of gear shifting performed by the system.  (See Abstract.)



    PNG
    media_image1.png
    470
    305
    media_image1.png
    Greyscale


the burden on the vehicle occupant in the second control state being larger than that in the first control state.  (See Figs. 1, 4, 15 - 16, and ¶0101 - ¶0104.  In particular, see ¶0101, and ¶0103.  In Fig. 16, Kumazaki teaches a process method, wherein in 
However, the prior art does not teach, or suggest every element of independent claim 1. As such, a person skilled in the art would not modify Nakamura in view of Kumazaki, or any other combination thereof, to provide the method wherein in the start control, the travel control unit is configured to make an acceleration in a third control state set by the control state setting unit, higher than the acceleration in the second control state set by the control state setting unit, the burden on the vehicle occupant in the third control state being larger than that in the second control state,
in the case where the second control state is set by the control state setting unit and the vehicle occupant state recognition unit recognizes that the vehicle occupant is in contact with the steering wheel, the travel control unit performs the start control at an acceleration that is higher than an acceleration in a case where the contact with the steering wheel is not recognized, and
wherein the second control state is the control state in which the vehicle occupant does not need to grip the steering wheel.
	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein in the start control, the travel control unit is configured to make an acceleration in a third control state set by the control state setting unit, higher than the acceleration in the second control state set by the control state setting unit, the burden on the vehicle occupant in the third control state being larger than that in the second control state,
in the case where the second control state is set by the control state setting unit and the vehicle occupant state recognition unit recognizes that the vehicle occupant is in contact with the steering wheel, the travel control unit performs the start control at an acceleration that is higher than an acceleration in a case where the contact with the steering wheel is not recognized, and
wherein the second control state is the control state in which the vehicle occupant does not need to grip the steering wheel.
In particular, the prior art is silent in teaching, or suggesting a method wherein there are different start control accelerations depending on whether or not the vehicle occupant is in contact with the steering wheel in a vehicle control state in which the vehicle occupant does not need to grip to the steering wheel.  Emphasis added.


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661